Title: From George Washington to Major General William Phillips, 26 January 1779
From: Washington, George
To: Phillips, William


sir.
Head Quarters Philadelphia 26th Jany 1779.

I have had the honor of receiving your favor of the 4th December two of the 6th and one of the 16th Jany. The application relative to Lieut. Maxwell I find was answered in my absence from Camp—that respecting a conference intended to serve as a basis for a final negociation of the exchange of the Convention Troops, you have withdrawn—It only remains therefore for me to say on the subject of the Flag Ships destined to carry necessaries for your Troops—that whenever it is judged proper to dispatch them from New York—the Passports required will ⟨be⟩ immediately granted, upon my being made acquainted with the names of the Vessels and their Commanders.
With regard to the most convenient place for discharging their Cargoes I must beg leave to refer you to the Governor of Virginia—who will send directions to Hampton—as far as which place my Passports will authorise the Vessels to proceed—I inclose a Letter from His Excelly The presidt of Congress and have the honor to be with great Consideration sir Yours &.
